 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
 6 Attorneys for Plaintiff
   United States of America
 7
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00136-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   ALONZO LOPEZ-VALDIVIA,                             DATE: January 23, 2020
     RAMON ELADIO CHAIDEZ-AISPURO,                      TIME: 10:00 a.m.
15   ULISES LOPEZ-PACHECO, and                          COURT: Hon. Morrison C. England, Jr.
     MARTIN ALBERTO MACIAS,
16
                                 Defendants.
17
18
                                               STIPULATION
19
            1.     By previous order, this matter was set for status on December 11, 2019.
20
            2.     On December 3, 2019, the Court issued a minute order continuing the December 11,
21
     2019 status conference to January 23, 2020, on the Court’s own motion and due to the unavailability of
22
     the Judge. The minute order “encouraged [the parties] to file a Notice of Exclusion of Time if
23
     amenable.”
24
            3.     By this stipulation, the parties now move to exclude time between December 11, 2019,
25
     and January 23, 2020, under Local Code T4.
26
            4.     The parties agree and stipulate, and request that the Court find the following:
27
                   a)      The government has represented that the discovery associated with this case
28
            includes more than 800 pages of investigative reports and other documents, more than 25,000
      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          photographs, and video and audio recordings. All of this discovery has been either produced

 2          directly to counsel and/or made available for inspection and copying.

 3                 b)      Counsel for defendants need the additional time between December 11, 2019 and

 4          January 23, 2020 to review this discovery and discuss it with their clients, to conduct

 5          investigation, and to otherwise prepare for trial.

 6                 c)      Based on the above-stated findings, for the purpose of computing time under the

 7          Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must commence, the time period

 8          of December 11, 2019 to January 23, 2020, inclusive, is deemed excludable pursuant to 18

 9          U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4].

10          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

11 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
12 must commence.
13          IT IS SO STIPULATED.

14
15
     Dated: December 4, 2019                                  MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ DAVID W. SPENCER
18                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
19
20
     Dated: December 4, 2019                                  /s/ Christopher R. Cosca
21                                                            Christopher R. Cosca
                                                              Counsel for Defendant
22                                                            ALONZO LOPEZ-VALDIVIA
23
     Dated: December 4, 2019                                  /s/ Michael E. Hansen
24                                                            Michael E. Hansen
                                                              Counsel for Defendant
25                                                            RAMON ELADIO CHAIDEZ-
                                                              AISPURO
26
27   Dated: December 4, 2019                                  /s/ David D. Fischer
                                                              David D. Fischer
28                                                            Counsel for Defendant
                                                              ULISES LOPEZ-PACHECO
      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1
 2   Dated: December 4, 2019                        /s/ Christina Sinha
                                                    Christina Sinha
 3                                                  Counsel for Defendant
                                                    MARTIN ALBERTO MACIAS
 4
 5
 6
                                              ORDER
 7
           IT IS SO ORDERED.
 8
     Dated: December 11, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME     3
30    PERIODS UNDER SPEEDY TRIAL ACT
